internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-112279-00 date date legend taxpayer parent parent plant plant plant plant plant plant commission a commission b state company company company company law a b c d plr-112279-00 e f this letter responds to your request dated date that we rule on certain tax consequences under sec_468a of the internal_revenue_code of the transfer of the plants to a wholly-owned limited_liability_company of the taxpayer in a reorganization as set forth below you have requested rulings regarding the tax consequences to the taxpayer and its qualified nuclear decommissioning funds the taxpayer has represented the following facts and information relating to the ruling_request the taxpayer is a public_utility engaged in the generation purchase transmission distribution and sale of electricity in the state the taxpayer is a subsidiary of parent the taxpayer is under the regulatory jurisdiction of commission a and commission b the taxpayer owns a percent of plant sec_1 and and b percent of plant all the plants are currently in operation except plant and unit of plant which have been retired the taxpayer formed a qualified nuclear decommissioning fund for each plant and has pursuant to approved schedules of ruling amounts made contributions to the qualified nuclear decommissioning funds on c the law became effective in the state the law provides a phased-in transition to competition for the generation of electricity the law provides a mechanism for electric utilities to recover certain stranded costs and other deregulation transition costs through a non-bypassable transition charge customers who choose alternate generation suppliers will be required to pay the transition charge through d on e commission a approved inclusion of the taxpayer’s recovery_of decommissioning costs to a f year period the commission a order requires collection of the decommissioning costs by the taxpayer through a collection agreement by which the decommissioning costs will be conveyed to company for the entire f year period consistent with the law the taxpayer plans to separate its electric distribution and transmission businesses from its generation business within the same affiliated_group to this end the taxpayer will undertake a multi-step process the separation plan first parent will merge with and into parent resulting in the taxpayer becoming a subsidiary of parent second the taxpayer will form a wholly-owned subsidiary company to which it will contribute its generation assets and liabilities plr-112279-00 including the plants decommissioning liabilities and nuclear decommissioning funds third the taxpayer will distribute the stock of company to parent resulting in parent becoming the common parent of the taxpayer and company fourth company a wholly-owned subsidiary of parent will create a wholly-owned subsidiary company and a wholly-owned limited_liability_company company company will contribute its generation assets and liabilities to company and then transfer its ownership_interest in company to company company will distribute the stock of company to parent resulting in company becoming a subsidiary of parent and a brother-sister company of company and the taxpayer company will then merge with and into company fifth the taxpayer and company will enter into a power purchase agreement in order to supply electric service during the transition_period mandated by the law sixth company and the taxpayer will enter into a collection agreement under which the taxpayer will separately identify and transfer to company all decommissioning costs collected from customers relating to the plants requested ruling neither the taxpayer company company nor their qualified nuclear decommissioning funds will recognize any gain_or_loss or otherwise take into account any income_or_deduction by reason of the transfers in the separation plan company 2’s qualified nuclear decommissioning funds will have a basis in the assets held equal to the basis of such assets in the taxpayer’s qualified nuclear decommissioning funds immediately prior to the transfers in the separation plan sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified nuclear decommissioning fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding under sec_1_468a-2 of the income_tax regulations decommissioning costs are included in a taxpayer's cost of service for a taxable_year to the extent such costs are directly or indirectly charged to customers of the taxpayer by reason of electric energy consumed during the taxable_year or otherwise required to be included in the taxpayer's income under sec_88 and the corresponding regulations sec_1_88-1 provides that decommissioning costs directly or indirectly charged to customers of the taxpayer include all decommissioning costs that plr-112279-00 consumers are liable to pay by reason of electric energy furnished by the taxpayer during the taxable_year whether payable to the taxpayer a_trust state government or other entity sec_468a provides that the rate_of_tax on the income of a qualified nuclear decommissioning fund is percent sec_468a provides in pertinent part that the assets in a qualified nuclear decommissioning fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified nuclear decommissioning fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1 468a- c i provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified nuclear decommissioning fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a upon approval by commission a of the language requiring payment to company of decommissioning costs collected by the taxpayer the service will generally treat these transfers as dispositions qualifying under the general provisions of sec_1_468a-6 this determination is expressly contingent upon the requirement specified plr-112279-00 above this will enable the service to treat these transfers as decommissioning costs that are directly or indirectly charged to customers of company by reason of electric energy furnished by company within the meaning of sec_88 and sec_468a and the corresponding regulations thus assuming the foregoing condition is satisfied under sec_1_468a-6 the taxpayer’s funds will not be disqualified upon the transfer of the plants and the funds to company pursuant to the steps outlined in the separation plan sec_1_468a-6 provides that neither a transferor of an interest in a nuclear power plant nor the transferor’s fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale_or_other_disposition accordingly neither the taxpayer nor its qualified nuclear decommissioning funds will recognize gain_or_loss or otherwise take into account any income_or_deduction upon the transfer of the qualified nuclear decommissioning funds to company pursuant to the steps outlined in the separation plan sec_1_468a-6 provides that transfers to which sec_1_468a-6 apply do not affect basis thus the qualified nuclear decommissioning funds in the hands of company will have a basis in their assets equal to the basis in their assets prior to the transfer from the taxpayer requested ruling following the transfer of the plant and qualified nuclear decommissioning funds to company pursuant to the steps outlined in the separation plan company will be treated as the eligible_taxpayer and the electing taxpayer with respect to the company qualified nuclear decommissioning funds and therefore company may make deductible contributions to its qualified nuclear decommissioning funds sec_1_468a-1 defines an eligible_taxpayer as any taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 defines a qualifying interest to include a direct ownership_interest pursuant to sec_1_468a-2 an eligible_taxpayer that elects the application of sec_468a is an electing taxpayer sec_1_468a-6 provides rules for the determination of a schedule of ruling amounts for a transferee of a nuclear power plant sec_468a limits the deductible contribution to the lesser_of the ruling_amount or the nuclear decommissioning costs allocable to the fund which is included in a taxpayer’s cost of service for ratemaking purposes for the taxable_year fundamental to making a deductible contribution to a qualified nuclear decommissioning fund pursuant to a schedule of ruling amounts under sec_468a are four requirements first a taxpayer must be an eligible_taxpayer second a taxpayer must be liable for the decommissioning of the nuclear power plant third a taxpayer must have decommissioning costs included in its cost of service for ratemaking purposes for the year for which the deductible contribution is made fourth plr-112279-00 a taxpayer must request and receive a schedule of ruling amounts from the service based on the information submitted by the taxpayer company clearly satisfies the requirements for being an eligible_taxpayer under sec_1_468a-1 and an electing taxpayer under sec_1_468a-2 in addition as part of the separation plan the liability to decommission the plants has been transferred to company upon approval by commission a of the collection agreement as discussed above company will be deemed to have satisfied the requirement of having decommissioning costs included in its cost of service for ratemaking purposes for the year for which the deductible contribution is made these amounts are limited to the costs approved by commission a for inclusion in the non-bypassable transition charge and received by company pursuant to the collection agreement discussed above company may rely on the provisions of sec_1_468a-6 for a determination of the ruling_amount in the year of transfer pursuant to sec_1_468a-6 company must request a revised schedule of ruling amounts for any_tax year subsequent to the tax_year in which the plants are transferred finally sec_468a limits the deductible contribution to the lesser_of the ruling_amount or the nuclear decommissioning costs allocable to the fund which is included in a taxpayer’s cost of service for ratemaking purposes for the taxable_year the rulings expressed herein are expressly conditioned the order of commission a relating to the collection agreement remaining in effect and on the continued direct or indirect ownership and control of company by parent except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above in particular no opinion is expressed or implied concerning whether the decommissioning costs collected by the taxpayer is includible in the gross_income of and deductible by any entity other than company this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the powers of attorney we are sending a copy of this ruling to your authorized representative we are also sending a copy of this letter_ruling to the applicable industry director sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries
